DETAILED ACTION
The present application is a Continuation (CON) application of US Application No. 15/305,925, which is a 371 national stage entry of PCT/US2015/030825.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 25-34, 36, 38, 40-43) in the reply filed on February 12, 2021 is acknowledged.
Claims 35, 39, and 44 are cancelled by the Applicant.

Applicant’s election without traverse of Species (a)(i) (mica) in the reply filed on February 12, 2021 is acknowledged.
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.

Claim Objections
Claims 26 and 36 are objected to because of the following informalities:  inconsistent capitalization in preamble.  Dependent Claims 26 and 36 recite the limitation “The composite fluid of claim [#]” in line 1 of each claim.  Dependent Claims 27-34, 38, and 40-43 recite the limitation “The composite fluid of Claim [#]” in line 1 of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-34, 36, 38, and 40-43 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for certain corresponding volume fractions of particles and dielectric constant values, does not reasonably provide enablement for any and all dielectric peaks and volume fractions of particles (See Applicant’s Specification, filed 04/09/2019: Fig. 4).  
Claim 25 recites the limitation “a volume fraction of a first additive; wherein the composite fluid has a dielectric constant peak at the volume fraction of the first additive” in lines 3-5.  Neither the volume fraction of the additive nor the dielectric peak of the composite fluid is defined within the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope:
(B) The nature of the invention – composite fluid with dielectric constant (See Applicant’s Specification: p. 1, ¶1);
(C) The state of the prior art – formulate a downhole fluid with particular electrical and/or magnetic properties in order to achieve or maintain a particular environment within the wellbore (See Applicant’s Specification: p. 2, ¶10 – p. 3, ¶1);
As an example, the teachings of the present disclosure may be applied to any downhole fluid used for any purpose related to the completion, production, and operation of a wellbore, in addition to fluids generally, Active 17679944.13 30 074263.1150such as those used in audio equipment, electromagnetic actuators, and biological applications (See Applicant’s Specification: pp. 1-3; p. 30, ¶2 – p. 31, ¶1);
(G) The existence of working examples – (See Applicant’s Specification: Figs. 2, 4);

However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim Scope:
(A) The breadth of the claims – a volume fraction of a first additive (See Claim 25); 
(E) The level of predictability in the art – wherein the composite fluid has a dielectric constant peak at the volume fraction of the first additive (See Claim 25);
(F) The amount of direction provided by the inventor;
(H) The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.
That is, four of the Wands factors support Enablement, while four factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-34, 36, 38, and 40-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “a volume fraction of a first additive; wherein the composite fluid has a dielectric constant peak at the volume fraction of the first additive” in lines 3-5.  It is unclear what volume fraction and/or dielectric peak is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “The composite fluid of Claim 28” in line 1.  There is insufficient antecedent basis for this limitation in the claim, because Claim 28 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claim 30 recites the limitation “the conductive fluid” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, because the limitation “a conductive fluid soluble in the foundation fluid” was introduced into the claims within Claim 29, the Examiner interprets Claim 30 to depend from Claim 29 for the remainder of this Office action.

Claims 34, 38, and 40-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values” in lines 1-3.  The term “target range” is relative, which renders the claim indefinite.   It is unclear what additive and/or range of dielectric constant value is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 36, 38, and 40-43 depend from Claim 34.
Claim 43 recites the limitation “wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values” in lines 1-3.  The term “target range” is relative, which renders the claim indefinite.   It is unclear what additive and/or range of dielectric constant value is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-26, 29-34, 36, 38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Moeny (US 2006/0037516).
Claim 25. Moeny discloses, as best understood by the indefinite language, A composite fluid, comprising: an electrically insulating foundation fluid ([0015]; [0019]; [0022]; [0117] – [0118]); and a volume fraction of a first additive ([0115] – [0120]); 
Moeny discloses optimizing the foundation fluid and other additives to enhance the dielectric properties of the formulation for downhole applications ([0019]; [0022]; [0114]; [0120]) as well as the wherein the composite fluid has a dielectric constant peak at the volume fraction of the first additive.  However, it is unclear what additive, volume fraction, and/or dielectric constant peak is required to meet the claimed invention (See rejection(s) under 35 U.S.C. §§ 112(a)-(b), above).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional amounts of the formulation in Moeny to optimize the dielectric constant and electrical conductivity of the formulation,1 because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 26. Moeny discloses, as best understood by the indefinite language, The composite fluid of claim 25, wherein the first additive comprises a plurality of particles having a first dielectric constant and a first dielectric strength: the foundation fluid has a second dielectric constant and a second dielectric strength: the first dielectric constant is greater than the second dielectric constant: and the first dielectric strength is greater than the second dielectric strength ([0115] – [0120]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant and dielectric strength of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 29. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 25, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein the conductive fluid has a first electrical conductivity: the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0114] – In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 30. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim [[28]] 29, wherein the conductive fluid is an alcohol ([0119]).  
Claim 31. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having electric dipoles ([0117] – [0120]).  
Claim 32. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having a net electric dipole moment ([0117] – [0120]).  
Claim 33. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0117] – [0120]).  
Claim 34. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values ([0115] – [0120]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The composite fluid of claim 34, wherein the first additive comprises a plurality of particles; the second dielectric constant is greater than the first dielectric constant; and the second dielectric strength is greater than the first dielectric strength ([0115] – [0120]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant and dielectric strength of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 38. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 34, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein the conductive fluid has a first electrical conductivity; the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0114] – [0116]; [0119]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the electrical conductivity of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 40. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the first additive comprises a plurality of particles having electric dipoles ([0114] – [0116]; [0119]; See rejection under 35 U.S.C. § 112(b), above).  
The composite fluid of Claim 34, wherein the first additive comprises a plurality of particles having a net electric dipole moment ([0114] – [0116]; [0119]; See rejection under 35 U.S.C. § 112(b), above).  
Claim 42. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0117] – [0120]; See rejection under 35 U.S.C. § 112(b), above).  
Claim 43. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values ([0115] – [0120]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Moeny (US 2006/0037516) in view of Savari et al. (US 2014/0014332).
Claim 27. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 26.  Moeny does not disclose wherein the plurality of particles comprise mica.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Moeny with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean .


Claims 25-26, 29-34, 36, 38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2012/0245016).
Claim 25. Curry discloses A composite fluid, comprising: an electrically insulating foundation fluid (Abstract; [0007] “…the high dielectric constant composite material includes a distribution of high dielectric constant ceramic particles and a polymeric material that is mixed with the particles and polymerized in-situ”; [0013] “The dielectric fluid may be selected from a group consisting of water, an alkylene carbonate, an oil, or combinations thereof”; [0033]; [0060] “Example dielectric fluids having low dielectric constants include oils, such as those used in electrical insulators.”); and a volume fraction of a first additive ([0010] “Any high dielectric particles, including ceramic particles may be used in the composite material.”; [0037]; [0049]; [0054]; Claims 27-29);
Curry does not explicitly disclose wherein the composite fluid has a dielectric constant peak at the volume fraction of the first additive.  However, Curry does disclose manufacturing composite materials having a high dielectric constant and high dielectric strength ([0007]; [0015]; [0060]) by including high dielectric particles in the composite material ([0010]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional amounts of the composite in Curry to optimize the dielectric constant, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The composite fluid of claim 25, wherein the first additive comprises a plurality of particles having a first dielectric constant and a first dielectric strength: the foundation fluid has a second dielectric constant and a second dielectric strength: the first dielectric constant is greater than the second dielectric constant: and the first dielectric strength is greater than the second dielectric strength ([0008] – [0010]; [0032]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 29. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 25, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein the conductive fluid has a first electrical conductivity: the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0060]; [0071] – [0072]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the conductivity of the composite materials in Curry, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 30. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim [[28]] 29, wherein the conductive fluid is an alcohol ([0060]).  
Claim 31. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having electric dipoles ([0010]; [0037]; [0049]; [0054]).  
The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having a net electric dipole moment ([0010]; [0037]; [0049]; [0054]).
Claim 33. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0013]; [0060]).  
Claim 34. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 25, wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values ([0008] – [0010]; [0032]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 36. Curry discloses, as best understood by the indefinite language, The composite fluid of claim 34, wherein the first additive comprises a plurality of particles; the second dielectric constant is greater than the first dielectric constant; and the second dielectric strength is greater than the first dielectric strength ([0008] – [0010]; [0032]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 38. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 34, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein the conductive fluid has a first electrical conductivity; the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0060]; [0071] – [0072]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the conductivity of the composite materials in Curry, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 40. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the first additive comprises a plurality of particles having electric dipoles ([0010]; [0037]; [0049]; [0054]; See rejection under 35 U.S.C. § 112(b), above).  
Claim 41. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the first additive comprises a plurality of particles having a net electric dipole moment ([0010]; [0037]; [0049]; [0054]; See rejection under 35 U.S.C. § 112(b), above).  
Claim 42. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0013]; [0060]; See rejection under 35 U.S.C. § 112(b), above).  
Claim 43. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 34, wherein the first additive is selected such that the dielectric constant peak is within a target range of dielectric constant values ([0008] – [0010]; [0032]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2012/0245016) in view of Savari et al. (US 2014/0014332).
Claim 27. Curry discloses, as best understood by the indefinite language, The composite fluid of Claim 26.  Curry discloses that the composite materials may include ceramic materials ([0010]), but Curry fails to disclose wherein the plurality of particles are formed of a composition including mica.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Curry with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean formation including, but not limited to, any known lost circulation material, bridging agent, fluid loss control agent, diverting agent, plugging agent, and the like, and any combination thereof” ([0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Youngs (US 2006/0003152).2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ian (US 2006/0003152), (US 7,794,629)
        2 Youngs discloses composite materials comprising a mixture of conductive and non-conductive particles.